Citation Nr: 0334750	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1318.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  He died on April [redacted], 2000, at the age of 76.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claims of entitlement 
to service connection for the cause of the veteran's death, 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151, and entitlement to dependency 
and indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  In September 2001, the 
Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran died in April 2000, at the age of 76 years.

2.  The veteran's certificate of death lists his immediate 
cause of death as cardiopulmonary arrest, due to (or as a 
consequence of) methicillin resistant staphylococcus 
infection of the respiratory tract and decubitus ulcer, due 
to (or as a consequence of) chronic obstructive pulmonary 
disease.

3.  At the time of his death, the veteran was service-
connected for an anxiety reaction, evaluated as 50 percent 
disabling; a low back disorder, evaluated as 10 percent 
disabling; residuals of frostbite to the feet, with each foot 
evaluated as 10 percent disabling; and a fracture of the left 
foot, evaluated as noncompensable (0 percent disabling; his 
combined rating was 70 percent; a total rating on the basis 
of individual unemployability due to service-connected 
disability was in effect with an effective date of July 1, 
1998.  

4.  Methicillin resistant staphylococcus infection of the 
respiratory tract and decubitus ulcer, and chronic 
obstructive pulmonary disease were not shown during active 
service, nor are they shown to be of service origin or to 
have been caused by or as a result of the veteran's service-
connected disorders.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

6.  The veteran did not die as a result of an injury, or 
aggravation of an injury, attributable to VA hospitalization 
or medical treatment.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310, 3.312 (2003).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.358, 3.800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2000 rating decision that the 
criteria has not been met for service connection for the 
cause of the veteran's death, or Dependency and Indemnity 
Compensation.  See also, November 2000 statement of the case, 
December 2002 supplemental statement of the case (SSOC).  
Those are the key issues in this case, and the rating 
decision, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC) informed the 
appellant of the evidence needed to substantiate her claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, medical opinions have been obtained.  In a letter, 
dated in January 2002, the appellant was informed of the 
VCAA, and of the types of evidence which may be probative of 
her claims.  In the letter, she was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain all records identified by the appellant, including 
medical records, employment records, or records from other 
Federal agencies.  She was notified that it was still her 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The appellant subsequently 
identified records from Parthenon Health Care as probative of 
her claim, and these records have been obtained.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of her duties to obtain 
evidence.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Background

The appellant argues that the veteran died because of 
service-connected disabilities, or, in the alternative, from 
causes related to his treatment at a VA medical facility.  

The veteran's certificate of death lists the veteran's 
immediate cause of death as cardiopulmonary arrest, due to 
(or as a consequence of) methicillin resistant staphylococcus 
infection of the respiratory tract and decubitus ulcer, due 
to (or as a consequence of) chronic obstructive pulmonary 
disease (COPD).  

At the time of the veteran's death, his service-connected 
disabilities included combat- related anxiety reaction (50 
percent); a low back disability (10 percent); residuals of 
frostbite of both feet (10 percent had been assigned for each 
foot); and fracture of the left foot (zero percent).  In 
addition, he had been granted individual unemployability 
effective July 1, 1998.  His combined disability rating was 
70 percent, effective January 12, 1998.  

The veteran's service medical records include his separation 
examination report, dated in October 1945, which indicates 
that he was treated for pneumonia in November 1943.  On 
examination, his cardiovascular and endocrine systems and 
lungs were normal.  A chest X-ray was negative.  

The veteran's post-service medical treatment records show 
that he had a history that included high blood pressure, 
heart disease, an inferior wall myocardial infarction, COPD, 
pneumonia, chronic bronchitis, obesity, organic brain 
syndrome, diabetes mellitus, and tobacco abuse.  VA hospital 
reports show that the veteran was hospitalized on several 
occasions in 1999, with diagnoses that included COPD, 
dementia, depression, diabetes mellitus and coronary artery 
disease (CAD).

Records from Parthenon Healthcare of Blounstown/Landmark 
Health Care (PHB/LHC) show that the veteran was admitted on 
January 25, 2000 with complaints that included shortness of 
breath.  Sputum was positive for MRSA (Methicillin-resistant 
Staphylococcus aureus).  The discharge diagnoses included 
right lower lobe pneumonia with MRSA, acute exacerbation of 
COPD with acute chronic bronchitis, normochromic normocytic 
anemia, dementia, atrial fibrillation, CAD by history, 
hypertension (controlled) and type II diabetes mellitus.  

The veteran was transferred to a VA hospital on January 28.  
His diagnoses upon admission included COPD, sputum positive 
for Methicillin-resistant staphylococcus aureus, CAD with a 
history of myocardial infarction, hypertension, dementia and 
non-insulin dependent diabetes mellitus.  The reports 
indicate that he had developed sacral decubiti, Stage I 
(characterized as Stage II upon discharge).  

The veteran was transferred from the VA hospital to LHC on 
April 7.  However, he was readmitted to the VA hospital on 
April 9.  

The VA hospital records dated on or after April 9, 2000 note 
that the veteran was admitted with end-stage chronic COPD, 
severe senile dementia, coronary artery disease, status post 
myocardial infarction, cardiac arrhythmia, hypertension and 
type II diabetes mellitus.  The report notes that the veteran 
has been a heavy smoker since childhood, and that he was 
still smoking cigarettes "one after another."  The report 
further notes that the veteran's condition had deteriorated 
while he was at PHB/LHC, and that he developed multiple 
contractures as well as a stage III decubitus ulcer on his 
sacral area and left heel.  The report indicates that DNR (do 
not resuscitate) status was discussed with the veteran's 
family one day after admission.  The veteran was treated for 
symptoms that included fever, shortness of breath, chest pain 
and anemia.  His condition continued to deteriorate until he 
died on April [redacted], 2000.  

In November 2002, an opinion was obtained from a VA 
physician, Joseph Haddock, M.D.  Dr. Haddock states:

NOTE: This is a re-dictation of a Tiger 
exam, as of a death remand that I did 
previously but I have mentioned many 
corrections, so I thought I would just 
re-dictate it.

This 76-year-old man expired on April 
[redacted], 2000.  The death certificate listed 
cause of death as cardiorespiratory 
arrest as a consequence of methicillin-
resistant Staphylococcus infection of 
respiratory tract and decubitus ulcers as 
a consequence of chronic obstructive 
pulmonary disease.

I have reviewed his C-file and hospital 
summaries.  He was service connected for 
general anxiety disorder, neurosis, back 
strain, residuals of cold injuries, and 
residuals of foot injury.  He had an 
extensive history of various serious 
medical problems, severe chronic 
obstructive pulmonary disease with CO2 
retention, diabetes mellitus, coronary 
artery disease, cardiac arrhythmia, 
organic dementia due to multi-cerebral 
infarctions with contractures of knee 
joints, and incontinence of stool and 
urine.  He was admitted to Lake City VA, 
12/13/99, with some shortness of breath 
and notes that family could no longer 
manage him at home.  He was discharged to 
the nursing home near his hometown on 
12/29/99.  He was subsequently readmitted 
to Lake City VA on 01/28/00, after he was 
found to have MRSA, decubitus, and sputum 
cultures while at the nursing home.  In 
Lake City VA, he received a 12-day course 
of IV vancomycin and a follow-up culture 
on 02/15/2000 showed no MRSA.  He was in 
Lake City VA from 01/28/00 to 04/07/02, 
when he was transferred back to the 
nursing home near his community.  He 
expired on 04/[redacted]/02 [sic].  

The family contends that the cause of 
death was related to poor care resulting 
in his death from MRSA and decubitus that 
he contracted at the hospital.  A 
Veterans' Organization provided an 
article implying that posttraumatic 
stress disorder with a hyperarousal state 
could have caused his death due to heart 
disease.

The decubiti developed as a consequence 
of his previously mentioned medical 
problems resulting in localized tissue 
ischemia and death of this tissue with 
associated loss of circulation and loss 
of nerves in that area.  Due to the fact 
that because these medical factors were 
irreversible and progressive, the 
decubiti likewise were progressive and 
irreversible in spite of the excellent 
care by the hospital staff.  The swab 
cultures calmly obtained yield multiple 
organisms that are colonizers and not 
actually causing infection.  The initial 
culture showing MRSA was taken while in 
the nursing home.  It may well have 
originated at that point.  I feel the 
origin really doesn't matter because it 
had little to do with the final outcome.  
I feel his demise was directly related to 
his general and progressive debility 
resulting from severe pulmonary disease, 
coronary artery disease, diabetes, and 
dementia with incontinence.  I feel that 
his extended survival was a reflection of 
the excellent care he received at the 
Lake City VA Hospital.  I cannot see any 
suggestion of negligence or inappropriate 
care.  The contention that his service 
connected PTSD caused his cardiac death 
has no merit.  The cause of death was 
listed as cardiorespiratory arrest which 
simply means that cessation of heart beat 
and respirations occurred.  The cerebral 
and coronary artery disease is a 
reflection of his heredity, cigarette 
smoking and diabetes mellitus.  
Basically, I feel he died with decubiti 
but not as a result of [it].  

The appellant has submitted a statement from a VA physician, 
dated in February 1999.  This statement appears to have been 
created for another deceased veteran, and it links the 
subject's PTSD to his death by myocardial infarction.  In the 
statement, the physician asserts that PTSD hyperarousal 
symptoms could help precipitate an acute myocardial 
infarction.  The statement indicates that the subject had 
diabetes and hypertension, and it is accompanied by citation 
to clinical studies.  The statement asserts that the subject 
underwent stress in anticipation of an impending admission 
into an inpatient PTSD program which contributed to his 
myocardial infarction.


III.  Service Connection

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records do not show that he developed methicillin 
resistant staphylococcus infection of the respiratory tract, 
a decubitus ulcer, or COPD, during service.  There is no 
competent evidence of a nexus between the veteran's service, 
or a service-connected condition, and his cause of death.  In 
fact, the only competent opinion of record is the November 
2002 VA physician's opinion, in which the physician stated 
that he had reviewed the veteran's records, and that the 
contention that his service-connected "PTSD" caused his 
cardiac death has no merit.  In this regard, although the 
Board has considered the February 1999 medical statement 
submitted in support of the appellant's claim, the Board 
affords it little probative weight, as it was created for 
another veteran.  Alternatively stated, it is not specific to 
the veteran, and makes no discussion of the veteran's medical 
history, risk factors or other pertinent medical facts.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  


IV.  Dependency and Indemnity Compensation

The Board initially notes that Dependency and Indemnity 
Compensation (DIC) benefits are payable to the surviving 
spouse of a veteran if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2003).  However, in Part III, the Board 
determined that service connection is not warranted for the 
cause of the veteran's death.  Accordingly, the criteria for 
DIC at 38 U.S.C.A. § 1310 are not met.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised in 
January 2000, prior to the appellant's filing of her claim 
(in November 2000).  In addition, the United States Court of 
Appeals for the Federal Circuit has held that entitlement to 
section 1318 DIC benefits cannot be established by way of 
hypothetical entitlement.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  

At the time of the veteran's death, his service-connected 
disabilities included combat- related anxiety reaction (50 
percent); a low back disability (10 percent); residuals of 
frostbite of both feet (with a 10 percent rating assigned for 
each foot); and fracture of the left foot (zero percent).  In 
addition, he had been granted individual unemployability 
effective July 1, 1998.  His combined disability rating was 
70 percent, effective January 12, 1998.  

The Board finds that the claim must be denied.  The veteran 
was separated from service in October 1945.  He died in April 
2000.  He is not shown to be a former prisoner of war (the 
Board denied a claim for Prisoner of War status in June 
1998), to have received a continuous total disability rating 
or an unemployability rating for a period of 10 years or more 
immediately preceding his death, or to have received a 
continuously rated total disability rating or unemployability 
rating from the date of discharge or release from active 
service for a period of not less than five years immediately 
preceding death.  Accordingly, the criteria at 38 U.S.C.A. 
§ 1318 have not been met, and the claim must be denied.  



V.  DIC under 38 U.S.C.A. § 1151

The appellant argues that the veteran died from causes 
related to his treatment at a VA medical facility.  She 
argues that the veteran was free of staphylococcus upon his 
admission to a VA hospital, that antibiotic-resistant strains 
are especially common in hospitals, and that his infection 
was the result of his VA care.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  The regulation implementing that statute 
appears at 38 C.F.R. §§ 3.358 and 3.800.  They provide, in 
pertinent part, that in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the § 1151 statute and 
implementing regulations require evidence of negligence on 
the part of VA, or the occurrence of an accident or otherwise 
unforeseen event.  These provisions were invalidated by the 
United States Court of Appeals for Veterans Claims in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
United States Court of Appeals for the Federal Circuit issued 
a decision in the same case, Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), as did the United States Supreme Court, 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 1995, the 
Secretary published an interim rule amending 38 C.F.R. § 
3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14, 222 
(1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 1996), and codified at 38 C.F.R. § 
3.358(c) (1997).  Recently Congress amended 38 U.S.C.A. § 
1151, effective for claims filed on or after October 1, 1997, 
to preclude benefits in the absence of evidence of VA 
negligence or unforeseen event.  Pub. L. No. 104-204, 422(a), 
110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 (1997).  The 
purpose of the amendment was, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which (again) 
held that no showing of negligence was necessary for recovery 
under § 1151, as in effect at that time.

The Board notes that the appellant's claim under 38 U.S.C.A. 
§ 1151 was filed in May 2000.  As such, it must be 
adjudicated in accord with the revised version of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 40-97.  Thus, to prevail, the appellant 
must show that the veteran's death was either an unforeseen 
event or the result of VA negligence, in other words that VA 
was at fault in the veteran's death.  

The Board finds that the claim must be denied.  The veteran 
died in April 2000, at the age of 76.  At the time of his 
admittance into the VA hospital, he had a medical history 
that included a number of conditions for which service 
connection is not currently in effect, to include high blood 
pressure, heart disease, an inferior wall myocardial 
infarction, COPD, pneumonia, chronic bronchitis, obesity, 
organic brain syndrome, diabetes mellitus, and tobacco abuse.  
There is no competent opinion of record to show that the 
veteran's death was due to an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, or that VA failed to timely diagnose or 
properly treat the veteran, and that such failure directly 
caused increased disability or death.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In this regard, the only 
competent opinion of record is the November 2002 VA 
physician's opinion.  The physician specifically ruled out 
the possibility that the veteran's decubiti was a cause of 
the veteran's death, and he stated that the veteran's MRSA 
had little to do with the final outcome.  He related the 
veteran's death to his severe pulmonary disease, CAD, 
diabetes, and dementia with incontinence, and stated that, " 
[H] is extended survival was a reflection of the excellent 
care he received at the Lake City VA Hospital.  I cannot see 
any suggestion of negligence or inappropriate care."  He 
further added, "The cerebral and coronary artery disease is 
a reflection of his heredity, cigarette smoking and diabetes 
mellitus."  Accordingly, the preponderance of the evidence 
is against the claim, and it must be denied.  


VI.  Conclusion

In reaching these decisions the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's death was caused or hastened due to his service, a 
service-connected condition, and/or VA treatment.  However, 
the appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinions on these 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claims, and that service 
connection for the cause of the veteran's death, and DIC 
under 38 U.S.C.A. §§ 1151 and 1318, is not warranted.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefits sought on appeal.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




